Dear Mr. Midyett:
This letter is in response to your question asking:
Does Section 65.530 RSMo., which states:
                   The county court of each county shall have power to alter the boundary of townships and to increase or diminish their number, as follows, viz: Upon the petition of one-fourth of the voters of the township or townships proposed to be altered, the county court shall submit the proposed alteration to the qualified voters thereof, at any regular township election, by giving at least thirty days' notice thereof to such township or townships, in the usual manner of giving election notices; and if such alteration shall be ratified by a majority of two-thirds of the votes cast by the voters affected thereby, then such alteration shall be confirmed by the county court, and each township shall be named in accordance with the expressed wishes of its inhabitants.
require,
         1.  A petition of one-fourth of the voters from EACH township or one-fourth of the TOTAL voters of ALL townships affected; and
         2.  A ratification by a majority of two-thirds of the votes from EACH
township or two-thirds of the TOTAL
votes cast?
You state the facts as follows:
         Missouri Township in southern Chariton County, Missouri, has a population of less than twenty-five persons and is divided by the Chariton River which generally runs north and south through said township. The western portion of Missouri Township borders with Bowling Green Township in Chariton County and the eastern portion of Missouri Township borders with Chariton Township of Chariton County. None of the Missouri Township residents live on the western side of the Chariton River. There is no bridge or crossing of the Chariton River in Missouri Township. The closest crossing of the Chariton River is a bridge on Highway 24 and a trip from each side of the Missouri Township would be approximately twenty-five to thirty miles. Most of the farmland on the western side of the Chariton River in Missouri Township is either owned or farmed by residents of Bowling Green Township. Many of these farmers have complained that the Township Board of Missouri Township has failed to adequately and properly maintain the roads on the western portion of Missouri Township which is Missouri Township's responsibility. The farmers have to maintain their own roads. A significant number of voters of Bowling Green Township are in the process of petitioning the Chariton County Commission for an election to change the boundary of Bowling Green Township to include that portion of Missouri Township west of the Chariton River. It is further contemplated that the voters of Chariton township and possibly Missouri Township will petition the Chariton County Commission to change the boundary of Chariton Township to include that portion of Missouri Township east of the Chariton River thereby totally eliminating Missouri township as a separate entity and thereby becoming parts of Bowling Green Township and Chariton Township. It is easily contemplated that more than one-fourth of the voters in Bowling Green Township will sign such a petition and more than two-thirds of the votes cast from Bowling Green Township will ratify this action. It is further contemplated that less than one-fourth of the voters of Missouri Township will sign such a petition and if the same is submitted to the voters of Missouri Township, that less than two-thirds of the voters of Missouri Township would ratify such a change.
         The County Commission of Chariton County, Missouri, is unable to determine whether the petition must be presented signed by one-fourth of the voters from each township or from one-fourth of the total voters from all townships affected and even if that is accomplished, they are unable to determine whether ratification of such an alteration can be made by a majority of two-thirds of the votes from all of the votes cast.
We believe that Section 65.530, RSMo 1978, requires the petition to be signed by one-fourth of the total voters of the townships proposed to be altered, and such alteration must be ratified by two-thirds of the total votes cast by the voters affected thereby. Cf. 71.015(6), RSMo Supp. 1984 (sometimes requiring separate majorities in a city and the area to be annexed to approve the annexation).
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General